  Exhibit 10.11  

NQ General

2006 Plan

MOTOROLA SOLUTIONS, INC.

AWARD DOCUMENT

For the

Motorola Solutions Omnibus Incentive Plan of 2006

Terms and Conditions Related to Employee Nonqualified Stock Options

 

Recipient:  

 

     Date of Expiration:   

 

Commerce ID#:  

 

     Number of Options:   

 

Date of Grant:  

 

     Exercise Price:   

 

Motorola Solutions, Inc. (“Motorola Solutions” or “the Company”) is pleased to
grant you options to purchase shares of Motorola Solutions common stock under
the Motorola Solutions Omnibus Incentive Plan of 2006 (the “Plan”). The number
of options (“Options”) awarded to you and the Exercise Price per Option, which
is the Fair Market Value on the Date of Grant, are stated above. Each Option
entitles you to purchase one share of Motorola Solutions common stock on the
terms described below in this Award Document and in the Plan.

 

 

Vesting Schedule

 

Percentage

  

Date

          

 

 

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting - The Options will vest in accordance with the above schedule
(subject to the other terms hereof).

Special Vesting - You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola Solutions or a Subsidiary (as
defined below) terminates.

Exercisability - You may exercise Options at any time after they vest and before
they expire as described below.

Expiration

All Options expire on the earlier of (i) the Date of Expiration as stated above
or (ii) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.

Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:

Disability- If your employment or service with Motorola Solutions or a
Subsidiary is terminated because of your Total and Permanent Disability (as
defined below); Options that are not vested will automatically become fully
vested upon your termination of employment or service. All your Options will
then expire on the earlier of the first

 

-1-



--------------------------------------------------------------------------------

anniversary of your termination of employment or service because of your Total
and Permanent Disability or the Date of Expiration stated above. Until that
time, the Options will be exercisable by you or your guardian or legal
representative.

Death- If your employment or service with Motorola Solutions or a Subsidiary is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the first anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.

Change In Control- If a “Change in Control” of the Company occurs, and the
successor corporation does not assume these Options or replace them with options
that are at least comparable to these Options, then: (i) all of your unvested
Options will be fully vested and (ii) all of your Options will be exercisable
until the Date of Expiration set forth above.

Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated (for a reason other than “Cause”) or
if you quit for “Good Reason” within 24 months of the Change in Control. For
purposes of this paragraph, the terms “Change in Control”, “Cause” and “Good
Reason” are defined in the Plan.

Termination of Employment or Service Because of Serious Misconduct- If Motorola
Solutions or a Subsidiary terminates your employment or service because of
Serious Misconduct (as defined below) all of your Options (vested and unvested)
expire upon your termination.

Change in Employment in Connection with a Divestiture- If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola Solutions
or a Subsidiary, or if you remain employed by a Subsidiary that is sold (a
“Divestiture”), all of your unvested Options will vest on a pro rata basis in an
amount equal to (a)(i) the total number of Options subject to this Award,
multiplied by (ii) a fraction, the numerator of which is the number of completed
full months of service by the Grantee from the Date of Grant to the employee’s
date of Divestiture and the denominator of which is the number of full months
during the entire vesting period, minus (b) any Options that vested prior to the
date of Divestiture. All of your vested but not yet exercised Options will
expire on the earlier of (i) 90 days after such Divestiture or (ii) the Date of
Expiration stated above.

Termination of Employment or Service by Motorola Solutions or a Subsidiary Other
than for Serious Misconduct or a Divestiture- If Motorola Solutions or a
Subsidiary on its initiative, terminates your employment or service other than
for Serious Misconduct or a Divestiture, all of your unvested Options will vest
on a pro rata basis in an amount equal to (a)(i) the total number of Options
subject to this Award, multiplied by (ii) a fraction, the numerator of which is
the number of completed full months of service by the Grantee from the Date of
Grant to the employee’s date of termination and the denominator of which is the
number of full months during the entire vesting period, minus (b) any Options
that vested prior to the date of termination. All of your vested but not yet
exercised Options will expire on the earlier of (i) 90 days after your
termination of employment or (ii) the Date of Expiration stated above.

Termination of Employment or Service for any Other Reason than Described Above-
If your employment or service with Motorola Solutions or a Subsidiary terminates
for any reason other than that described above, including voluntary resignation
of your employment or service, all of your unvested Options will automatically
expire upon termination of your employment or service and all of your vested but
not yet exercised Options will expire on the earlier of (i) the date ninety
(90) days after the date of termination of your employment or service or
(ii) the Date of Expiration stated above.

 

-2-



--------------------------------------------------------------------------------

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola Solutions or a Subsidiary that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and from which the employee has right to return to work, as
determined by Motorola Solutions, or you are placed on Temporary Layoff (as
defined below) by Motorola Solutions or a Subsidiary the following will apply:

Vesting of Options- Options will continue to vest in accordance with the vesting
schedule set forth above.

Exercising Options- You may exercise Options that are vested or that vest during
the Leave of Absence or Temporary Layoff.

Effect of Termination of Employment or Service- If your employment or service is
terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.

Other Terms

Method of Exercising- You must follow the procedures for exercising options
established by Motorola Solutions from time to time. At the time of exercise,
you must pay the Exercise Price for all of the Options being exercised and any
taxes that are required to be withheld by Motorola Solutions or a Subsidiary in
connection with the exercise. Options may not be exercised for less than 50
shares unless the number of shares represented by the Option is less than 50
shares, in which case the Option must be exercised for the remaining amount.

Transferability- Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding- Motorola Solutions or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of common stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation by electing to have the plan administrator retain
Option shares having a Fair Market Value on the date of exercise equal to the
amount to be withheld.

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.

“Fair Market Value” is the closing price for a share of Motorola Solutions
common stock on the date of grant or date of exercise, whichever is applicable.
The official source for the closing price is the New York Stock Exchange
Composite Transaction as reported in the Wall Street Journal at
www.online.wsj.com.

“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Solutions Code of Business Conduct, or the human resources
policies, or other written policies or procedures.

“Subsidiary” means an entity of which Motorola Solutions owns directly or
indirectly at least 50% and that Motorola Solutions consolidates for financial
reporting purposes.

 

-3-



--------------------------------------------------------------------------------

“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Solutions Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola Solutions policy or as required
by local regulations.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Solutions, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, salary grade,
hire date, nationality, job title, any shares of stock held in Motorola
Solutions, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola Solutions and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola Solutions and/or any of its Subsidiaries may each further transfer
Data to any third parties assisting Motorola Solutions in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola Solutions; however,
withdrawing your consent may affect your ability to participate in the Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Solutions
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola
Solutions, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.

No Relation to Other Benefits/Termination Indemnities

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.

Agreement Following Termination of Employment

As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of Motorola Solutions or a Subsidiary who
possesses Confidential Information of Motorola Solutions or a Subsidiary to
terminate his/her employment with Motorola Solutions or a Subsidiary and/or to
seek employment with your new or prospective employer, or any other company.

 

-4-



--------------------------------------------------------------------------------

You agree that upon termination of employment or service with Motorola Solutions
or a Subsidiary, and for a period of one year thereafter, you will immediately
inform Motorola Solutions of (i) the identity of your new employer (or the
nature of any start-up business or self-employment), (ii) your new title, and
(iii) your job duties and responsibilities. You hereby authorize Motorola
Solutions or a Subsidiary to provide a copy of this Award Document to your new
employer. You further agree to provide information to Motorola Solutions or a
Subsidiary as may from time to time be requested in order to determine your
compliance with the terms hereof.

Substitute Stock Appreciation Right

Motorola Solutions reserves the right to substitute a Stock Appreciation Right
for your Option in the event certain changes are made in the accounting
treatment of stock options. Any substitute Stock Appreciation Right shall be
applicable to the same number of shares as your Option and shall have the same
Date of Expiration, Exercise Price, and other terms and conditions. Any
substitute Stock Appreciation Right may be settled only in common stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola Solutions in
connection with awards issued under the Plan, and any additional covenants or
promises Motorola Solutions may require as a condition of the grant.

Other Information about Your Options and the Plan

You can find other information about options and the Plan on the Motorola
Solutions website [http://                                      
                      ]. If you do not have access to the website, please
contact Motorola Solutions Global Rewards, 1303 E. Algonquin Road, Schaumburg,
IL 60196 USA;                     ; 847-576-7885; for an order form to request
Plan documents.

 

-5-